408 F.2d 655
Harold Arthur HILL et al., Appellants,v.AMERICAN EXPRESS MONEY ORDER CO., Appellee.
No. 22842.
United States Court of Appeals Ninth Circuit.
February 14, 1969.
Rehearing Denied March 6, 1969.

Harold A. Hill, in pro. per.
Thomas C. Lynch, Atty. Gen., Sacramento, Cal., for appellee.
Before KOELSCH and HUFSTEDLER, Circuit Judges, and HAUK, District Judge.
PER CURIAM:


1
This is an appeal from an order denying appellants' motion to proceed in forma pauperis (28 U.S.C. § 1915(a)) upon their complaint seeking damages for claimed deprivation of civil rights in violation of 42 U.S.C. § 1983.


2
Appellant Harold Hill is an inmate of Folsom Prison; appellant Mrs. Omie B. Hill is Harold's mother. The complaint avers that in December of 1966 Mrs. Hill sent an American Express money order in the sum of $11 to her son's prison trust account. In February 1967 Harold was notified that the money order had been dishonored by American Express and that his trust account was overdrawn. He complains that he has been thereby prevented from purchasing personal items from the prison canteen due to the negligence of American Express and the conduct of the California Department of Corrections.


3
The District Court denied appellants' motion on the ground that there is nothing in the complaint to indicate that any federal rights were denied and that the defendant was acting under color of state law. We agree with the District Court. (Cf. Aragon v. Wathen (9 Cir. 1965) 352 F.2d 77; United States ex rel. Wagner v. Ragen (7 Cir. 1954) 213 F.2d 294.)


4
The District Court did not abuse its discretion in denying appellants' motion.


5
The order is affirmed.